Citation Nr: 0945815	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce





INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service 
connection for a right ankle disorder was denied by an 
unappealed September 1986 rating decision.  In an unappealed 
June 2002 rating decision, the RO declined to reopen the 
claim on the basis that the Veteran failed to submit new and 
material evidence. 

2.  The evidence received since the June 2002 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the service connection claim for a right ankle condition. 

3.  The Veteran's right ankle disorder was incurred in, or 
caused by, his military service. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying the Veteran's 
petition to reopen his claim of entitlement to service 
connection for a right ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  As evidence received since the June 2002 rating decision 
is new and material, the claim of entitlement to service 
connection for a right ankle disorder is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for entitlement to service connection for a 
right ankle disorder have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
decision, the Board grants service connection for a right 
ankle disorder.  This award represents a complete grant of 
the benefits sought on appeal.  Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

The RO denied the Veteran's original claim for service 
connection in a rating decision issued in September 1986.   
In a November 1987 rating decision, the RO reopened and 
denied the claim, finding that the Veteran's ankle disorder 
was unrelated to active duty service.  The RO confirmed this 
decision following the receipt of new evidence in a December 
1987 rating decision.  Lastly, in a June 2002 rating 
decision, the RO declined to reopen the claim on the basis 
that new and material evidence had not been received.  As the 
Veteran did not appeal, the June 2002 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the June 2002 decision declining to reopen the 
Veteran's claim, the evidence of record included the 
Veteran's service treatment records; VA treatment records 
dated April 2001 to January 2002; and two statements from the 
Veteran's private physician, dated July 1987 and December 
1987. 

The Veteran filed a claim to reopen in February 2006.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Evidence is material if it relates to an 
unestablished fact necessary to substantiate the claim, 
either by itself or considered in conjunction with previous 
evidence of record.  Id.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the most recent prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For purposes of determining 
whether VA has received new and material evidence sufficient 
to reopen a previously denied claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

Evidence obtained since the June 2002 rating decision 
includes a VA examination report dated July 2006; VA 
treatment records dated December 2005 to April 2006; a 
statement from a private podiatrist dated August 2006; two 
statements from a private physician dated November 2006 and 
March 2007; and two statements from the Veteran, received in 
April 2006 and September 2006.  

As stated above, the Veteran's claim for service connection 
for an ankle disorder was denied in June 2002 because of an 
absence of medical evidence showing a right ankle disability 
related to military service.  The Veteran has submitted a 
statement from his physician providing the opinion that it is 
as likely as not that the Veteran's current problems of lack 
of proper circulation, toes turning under, and numbness and 
pain to the ankle are a direct result of the traumatic injury 
to the right ankle that occurred during boot camp in 1963.  
This evidence is new as it has not previously been submitted.  
It is also material as it relates to a previously 
unestablished fact necessary to substantiate the Veteran's 
claim, specifically medical evidence of a current disability 
and a nexus between the current disability and the claimed 
in-service event or injury.  As the additional evidence is 
both new and material, the claim for service connection for a 
right ankle disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Veteran contends that he injured his ankle when he 
ruptured a vein while on active duty during basic training in 
1963.  He asserts that he has experienced symptoms including 
right ankle swelling, protruding veins, and pain since that 
time. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claim in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3. 303(b).  
A veteran may also be granted service connection for any 
disease initially diagnosed after discharge, but only if all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §  5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.  38 C.F.R. § 3.303(b); 
see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. May 1, 2008) 
(holding that when a chronic disease is identified in service 
and at any time after service, service connection will be 
granted without the need for nexus evidence). 

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term 'noted' signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(d).  
A "[h]istory of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions." Id. at (b)(1).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 
69 Fed. Reg. 25178 (2004).  See generally Cotant v. Principi, 
17 Vet. App. 116 (2003).   

On the entrance examination report, in response to "have you 
ever had any illness or injury other than those already 
noted?" the Veteran noted "ankle," and also indicated that 
he had consulted or been treated by clinics, physicians, 
healers, or other practitioners within the past five years 
for his ankle.  There is no further notation by either the 
Veteran or the examining physician; therefore, there is no 
indication that this notation is anything more than a history 
of preservice existence of a condition recorded at the time 
of examination, which does not constitute a notation of the 
condition.  38 C.F.R. § 3.304(b)(1).  Additionally, there was 
no identification of the affected ankle or the nature of the 
illness or injury.  Therefore, the disability that the 
Veteran now claims was not noted at the time of his entrance 
examination.  As there is no other evidence of record 
indicating that the Veteran's 



right ankle disorder pre-existed service, the Veteran is 
presumed sound on entrance as to his right ankle disorder.  

As noted above, no medical opinion as to etiology is 
necessary to grant service connection where a chronic disease 
is shown in service and the same chronic disease manifests at 
a later date.  38 C.F.R. § 3.303(b); Groves, 524 F.3d at 
1309.  Here, the Veteran was first diagnosed with chronic 
ligamentous strain in service in February 1965 as a result of 
an x-ray that was taken in response to complaints of a dull 
ache in the medial aspect of the right ankle.  Subsequently, 
there have been manifestations of the same condition.  A 
private physician's statement dated December 1987 reports 
that the Veteran was noted to have a functional impairment in 
his right ankle with ligament problems, and the VA examiner 
noted that the Veteran had chronic ligamentous strain in 
August 2006.  Accordingly, the Veteran meets the criteria for 
service connection for chronic ligamentous strain.  

Even where the condition shown in service is not shown to be 
"chronic," service connection can still be established by 
showing continuity of symptoms.  38 C.F.R. 
§ 3.303(b).  Here, the Veteran reported worrying about his 
varicose veins in service in February 1965, and the treating 
physician noted a superficial rupture of venules on the 
medial aspect.  The Veteran's VA treatment records from 
January 2002, private treatment records from July 2006, and 
VA examination records from August 2006 all note varicosities 
of the right ankle.  Additionally, the Veteran reports 
protruding veins on his right ankle and continuous right 
ankle pain since 1963.  

There is no reason to doubt the credibility of the Veteran, 
and he is competent to report symptoms of pain and the 
presence of varicose veins.  Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); see Clyburn v. West, 12 Vet. 
App. 296, 301 (1999); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  The Veteran has consistently reported symptoms 
beginning in service.  In December 1987, the Veteran reported 
that his ankle "exploded" doing jumping jacks during basic 
training and has subsequently treated the injury by wearing 
support hose.  Additionally, in a more recent August 2006 VA 
examination, he similarly complained of ankle problems with 
bleeding that developed in boot camp.  



Furthermore, the Veteran's private physician provided the 
opinion that the Veteran's symptoms of lack of proper 
circulation, numbness, and pain to his right ankle are as 
likely as not the direct result of a traumatic injury 
sustained on active duty in a March 2007 statement.  The 
physician also described the right ankle disability as a 
"permanent injury" related to service, noting the Veteran's 
history of persistent symptoms since 1963. Therefore, the 
Veteran meets the criteria for service connection for 
varicose veins of the right ankle. 

The VA examiner provided the opinion that the 1963 in-service 
treatment for a bleeding diathesis from a varicosity was less 
likely than not the cause of the Veteran's chronic 
ligamentous strain.  However, the examiner diagnosed the 
Veteran with a varicosity to the right ankle with residual 
and indicated that the Veteran suffers from chronic 
ligamentous strain, but neglected to provide an opinion on 
either the etiology of his right ankle varicosity or whether 
the Veteran's chronic ligamentous strain was otherwise 
related to service.  Therefore, the examiner's opinion is not 
conclusive on the issue of whether or not the Veteran's 
current disabilities are related to his active service, and 
cannot support a finding that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
pertinent evidence of record is at least in relative 
equipoise that the Veteran's right ankle disorder is related 
to military service. 

Given the evidence of record demonstrates a diagnosis of a 
chronic disability of ligament strain in service, and 
competent evidence of continuous symptoms since service, the 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 
3.102.  



Therefore, the Veteran's claim for service connection for a 
right ankle disorder is granted. 


ORDER

Service connection for a right ankle disorder, diagnosed as 
varicosity and chronic ligamentous strain, is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


